PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Shtilman et al.
Application No. 14/194,222
Filed: 28 Feb 2014
Patent No. 11,163,736
:	REDETERMINATION OF
:	PATENT TERM ADJUSTMENT
:	AND NOTICE OF INTENT
:	TO ISSUE 
:	CERTIFICATE OF CORRECTION
Issued: 2 Nov 2021
Docket No. 514402-US-NP/AVA087PA


This is a redetermination of the patent term adjustment, in response to the “PETITION REQUESTING RENEWED RECONSIDERATION OF PATENT TERM ADJUSTMENT”, filed December 21, 2021.  Patentee requests the patent term adjustment be corrected to 2039 days.

This redetermination of the patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under 35 U.S.C. §154(b)(4).  Any request for reconsideration of this decision must be filed within two months of the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are available.

On November 2, 2021, the above-identified application issued into U.S. Patent No. 11,163,736.  The patent issued with a PTA of 1372 days.  The PTA of 1372 days was based upon 890 days of “A” delay plus 1041 days of “B” delay plus 667 days of “C” delay, reduced by 544 days of overlap between “A” and “C” delay, and 682 days of Applicant delay.  On November 16, 2021, Patentee timely filed an application for patent term adjustment, asserting that the proper PTA was 2039 days.  Patentee did not dispute the assessment of “B” delay.  At issue was “A” delay, “C” delay (and overlap between “A” and “C” delay), and Applicant delay.  Patentee asserted that “A” delay should have been assessed as 346 days, not 890 days.  In addition, Patentee argued that there was no overlap between “A” and “C” delay.  Lastly, Patentee claims that the proper Applicant delay should only be 15 days, not 682 days as assessed by the Office.

A” Delay

The Office calculated “A” delay as 890 days.  The “A” delay was calculated based on the following:



(a)  308 days under 37 CFR 1.703(a)(1), beginning on April 29, 2015 (day after the date that is fourteen months from the filing date of the application, February 28, 2014) and ending on    March 1, 2016 (mail date of the first Office action).  This calculation has been reviewed, and found to be correct.

(b)  38 days under 37 CFR 1.703(a)(2) beginning on October 2, 2016 (day after the date that is four months from Applicant’s June 1, 2016 reply) and ending on November 8, 2016 (mail date of the final Office action).  This calculation has been reviewed, and found to be correct.

(c)  544 days beginning on December 22, 2019 (day after the date that is four months after Applicant filed the reply brief) and ending on June 17, 2021 (mail date of the decision by the Patent Trial and Appeal Board).  However, there is no provision under 37 CFR 1.703(a) for which Office “A” delay should have been assessed.  As such, no “A” delay should have been assessed for the June 17, 2021 decision.
				
“B” Delay

The Office and Patentee are in agreement that “B” delay was properly calculated as 1041 days.

 “C” delay

As set forth in 37 CFR 1.703(e), delay caused by successful appellate review consists of the number of days beginning on the date on which jurisdiction over the application passes to the Patent Trial and Appeal Board under 41.35(a), and ending on the date of a final decision in favor of the applicant by the Board, or by a Federal court in an appeal under 35 U.S.C. 141 or a civil action under 35 U.S.C. 145.  Furthermore, 37 CFR 41.35(a) states that jurisdiction passes to the Board upon the filing of a reply brief, or the expiration of the time in which to file a reply brief, whichever is earlier.  Here, Patentee filed the reply brief on August 21, 2019.  As such, jurisdiction passed to the Board on August 21, 2019, and the appeal period ended on June 17, 2021, the date of decision by the Patent Trial and Appeal Board.  The number of days beginning on August 21, 2019 and ending on June 17, 2021 is 667 days. Accordingly, “C” delay was properly calculated as 667 days.

Overlap
 
The Office calculated the amount of overlap between “A” and “C” delay as 544 days.  In Wyeth v. Kappos, 591 F.3d 1364 (Fed. Cir. 2010), it was determined that overlap occurs when the calendar days overlap between the “A” and “C” delays.  Here, as the Office should not have been assessed 544 days of “A” delay as set forth above, the days of overlap between “A” and “C” is 0 days.  As such, the Office finds that the overlapping period of “A” delay and “C” delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  



The Office calculated Applicant delay as 682 days.  The Applicant delay was calculated based on the following:

(a)  667 days under 37 CFR 1.704(b), for filing an Appeal Brief on March 6, 2019, after Applicant filed a Notice of Appeal on February 8, 2017.

(b)  15 days under 37 CFR 1.704(c)(10), for filing a Rule 312 Amendment on September 14, 2021.

Patentee asserts that the Office should not have assessed 667 days of Applicant delay for filing the Appeal Brief on March 6, 2019.  Patentee points out that he timely filed the Appeal Brief in response to a December 17, 2018 Notice of Appeal (Patentee points out that the February 8, 2017 Notice of Appeal was an earlier filed Notice of Appeal).  However, Applicant delay of 19 days should have been assessed pursuant to 37 CFR 1.704(c)(7).  A review of the application file reveals that Applicant first filed an Appeal Brief, in response to the December 17, 2018 Notice of Appeal, on February 15, 2019.  However, on March 4, 2019, the Office mailed a Notification of Non-Compliant Appeal Brief.  Applicant then filed a compliant Appeal Brief on March 6, 2019.  As such, Applicant delay under 37 CFR 1.704(c)(7) should have been assessed as 19 days, from February 16, 2019 (the day after the date the non-compliant Appeal Brief was filed) until March 6, 2019 (the date of filing of the compliant Appeal Brief).

Overall PTA Calculation

 Formula: 

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                    
346 + 1041 + 667 – 0 – 710 = 1344

Patentees’ Calculation:

346 + 1041 + 667 – 0 – 34 = 2020

Conclusion
	 
Patentee is entitled to PTA of two thousand twenty (2020) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 346 + 1041 + 667 – 0 – 34 = 2020 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by two thousand twenty (2020) days.

Telephone inquiries specific to this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.

/Cliff Congo/
Cliff Congo
Attorney Advisor – Office of Petitions









































UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  11,167,736
		DATED            :  November 2, 2021   
		INVENTOR(S) :  Shtilman et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 1372 days.

      Delete the phrase “by 1372 days” and insert – by 2020 days--